DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Examiner has carefully considered Applicant’s Remarks dated May 24, 2021, submitted as part of the After Final Consideration Pilot (AFCP) 2.0 request.

As for Applicant’s argument regarding the amendment to independent claim 1 overcoming the art: “In other words, in Oliaei, the thing that is controlled by proximity of the user is either on, or it is off - rather than the thing that is controlled being operated in either a normal first mode or a lower power second mode.” (Remarks, page 8); examiner agrees in that the prior art does not teach the equivalent of the acoustic position sensing arrangement remaining enabled while the device as a whole is in a reduced power state.  Accordingly, claim 1 is in a condition for allowance.  The similarly amended independent claim 20 is in a condition for allowance as well.

As for Applicant’s argument regarding new independent claims 22 and 23 overcoming the art: “As acknowledged by the examiner during the interview, there is no disclosure of a "two- stage" arrangement in the prior art, in which when the user is at long range the display is turned on, and when the user gets into close range inputs are determined using the acoustic position sensing arrangement. This is reflected in newly added independent claims 22 and 23.” (Remarks, page 9); examiner agrees that the prior art does not teach such a three mode configuration depending on the distance of the user to the display - the device is off, or only the display is enabled, or the device is fully operational.  


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jon Scott (Reg. No. 39,364) on 6/2/2021.

The application has been amended as follows:

In specification, paragraph 16:
However, in embodiments where the acoustic position sensing arrangement remains enabled but in a low-power second mode, the acoustic proximity sensing arrangement may be arranged to determine whether a user is within a second threshold-5- Attorney Docket No.: ELP1PO31 distance of the surface. This second threshold distance may typically be much greater than the threshold distance from the surface that the input object must be within in order to determine a user input to the device. In some such embodiments, the system is arranged to disable the display arrangement unless a user is detected within the second threshold distance. For example, if a refrigerator located in a user's kitchen were provided with a system in accordance with such embodiments, the display (e.g. a projected GUI) may be disabled until the user walks into the kitchen, at which point it may be enabled. 

In claim 22, line 15:
Replace “first threshold distance” with --threshold distance--

In claim 23, line 14:



Allowable Subject Matter
Claims 1, 2, 5-20, 22, and 23 are allowable over the prior art of record.

The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 20, 22, and 23 are allowable over the prior art of record for the reasons stated above.
The dependent claims further limit allowable independent claim 1, and thus, are also allowable by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yaron Cohen whose telephone number is 571-270-7995.  The examiner can normally be reached on Monday - Friday, 9 a.m. - 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Temesghen Ghebretinsae can be reached at 571-272-3017. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

/Yaron Cohen/
Examiner, Art Unit 2626